Citation Nr: 0912797	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-11 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical, thoracic, and lumbar spine.

2.  Entitlement to service connection for residuals of a 
right shoulder injury to include residuals of a rupture of 
the right bicep.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1976 to February 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims for service 
connection.

In May 2007, the Veteran's representative raised the claim of 
entitlement to service connection for hypertension.  However, 
this issue has not been developed or adjudicated and is not, 
therefore, ready for appellate review.  Accordingly, this 
claim is REFERRED to the RO for appropriate action.

In April 2007, the Veteran withdrew his request for a 
hearing.  This appeal was remanded by the Board in June 2007.  
Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the issues on 
appeal, stating that he has current spinal and right shoulder 
disabilities resulting from an automobile accident that 
occurred during active duty.  He asserts that in either 1978 
or 1979, while he was in Panama, he was a passenger in a 
vehicle driven by Specialist R.N.  Their vehicle was struck, 
and the Veteran says he was thrown about the vehicle and 
sustained multiple injuries.  The Veteran has maintained a 
consistent account of his injuries throughout the claims 
process, and the Board finds his statements to be credible.

Service treatment records have been reviewed.  Treatment 
records for the period of February 1979 through February 1982 
are of record; however, there are no treatment records, other 
than the entrance examination and a retention examination in 
which there is no clinical evaluation, for the Veteran's 
first period of active duty, August 1976 to February 1979.  
An additional request for the service treatment records from 
this period was made in June 2007.  The response indicated 
that no additional service treatment records could be 
located.

The Veteran was afforded a VA examination in May 2008.  The 
examiner reported that the Veteran had degenerative joint 
disease of the spine and a rupture of the right biceps 
muscle.  No nexus opinion was given because the examiner 
stated that due to the lack of available documentation of the 
trauma that occurred in service, it would be speculative to 
relate any current injury to any injury received during 
service.

The Veteran indicated during the VA examination in May 2008 
that he receives benefits from the Social Security 
Administration for his back and shoulder disabilities.  A 
remand is necessary to obtain these records and associate 
them with the claims folder.

A remand is also necessary to obtain a nexus opinion based on 
any new evidence received.  Presently, there is competent 
evidence showing current disabilities and some documentation 
of an in-service back problem in December 1981.  Service 
treatment records for the period of time in which the Veteran 
asserts he received his injuries are missing.  In cases in 
which the veteran's service treatment records are missing, 
the VA has a heightened duty to explain its findings and 
conclusions.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
Additionally, there may be new evidence contained in the 
Social Security records or in updated treatment records.  In 
light of these factors, the Board concludes that another 
medical opinion, and if necessary, an examination, is 
required to determine the likelihood that the Veteran's 
current cervical, thoracic, and lumbar spine disability and 
residuals of a right shoulder injury, to include residuals of 
a rupture of the right bicep, are related to the injuries he 
described as occurring during service.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file 
the Veteran's Social Security 
Administration records and any updated 
treatment records.

2.  After Social Security records have 
been obtained, the examiner who 
conducted the VA examination of May 
2008 should review the Social Security 
records, any new treatment records, and 
any statements the Veteran has 
submitted regarding the accident that 
occurred during service.   

The examiner should be told that the 
Veteran's statements regarding his in-
service injuries should be afforded a 
heightened benefit of the doubt, as a 
portion of the Veteran's service 
treatment records are missing. 

Ask the examiner to provide an addendum 
opinion to address the question of 
whether it is at least as likely as not 
(probability of 50 percent), that the 
Veteran's current spine and right bicep 
disabilities had their onset during 
service, or is causally related to the 
injuries in service as described by the 
Veteran.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If this person is unavailable, provide 
the Veteran a VA examination for spine 
and right shoulder/bicep disabilities.  
The examiner should identify and 
completely describe all symptomatology.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the description 
of the accident that occurred during 
service and the Social Security 
records, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (probability of 
50 percent) that the Veteran's spine 
and right shoulder/bicep disabilities 
are causally related to the symptoms 
noted in service treatment records and 
the accident in service that was 
described by the Veteran.

As stated previously, the examiner 
should be told that the Veteran's 
statements regarding his in-service 
injuries should be afforded a 
heightened benefit of the doubt, as a 
portion of the Veteran's service 
treatment records are missing. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

